By the following statute, passed May 7th, 1869, the plaintiff in error was rendered a competent witness in her own behalf: *Page 269 
"SECTION 1. In the trial of all indictments, complaints, and other proceedings, against persons charged with the commission of crimes or offences, and in all proceedings, in the nature of criminal proceedings, in any and all courts, and before any and all officers, and persons acting judicially, the person so charged shall, at his own request, but not otherwise, be deemed a competent witness. But the neglect or refusal of any such person to testify shall not create any prejudice against him."
When the plaintiff in error voluntarily availed herself of the benefit of this statute, by becoming a witness, she became subject to the same rules of examination as any other witness.
The following question was put to the witness on cross-examination: "Have you ever been arrested before for theft?" The counsel for the prisoner objected to the question on the ground, that the district attorney had no right to attack the character of the prisoner, she not having put her character in issue. The objection was overruled, and the counsel for the prisoner excepted. The question was one which the court, in the exercise of its discretion, had a right to allow to be put and answered. (Le Beau v. The People, 34 N.Y., 223; G.W.T. Co. v. Loomis, 32 id., 127.) The witness did not claim that she was privileged from answering the question, on the ground that it would tend to disgrace her. Hence the case, cited by the counsel for the plaintiff in error (Lohman v. The People,1 N.Y., 380), does not apply to this case. I perceive no ground for disturbing the decision of the General Term. The judgment should be affirmed, and the record and proceedings remitted to the court of General Sessions of the city and county of New York.
LOTT, J., was also for affirmance, on the ground that the objection did not raise the point that the record should be proved.
All for affirmance. Judgment affirmed. *Page 270